      Case 2:19-cv-01243-MCE-CKD Document 20 Filed 06/01/20 Page 1 of 4


 1   Patrick H. Dwyer, SBN 137743
     Post Office Box 1705
 2   Penn Valley, CA 95946
     Telephone: (530) 432-5407
 3
     Fax: (530) 432-9122
 4   Email: pdwyer@pdwyerlaw.com
     Attorney for Plaintiff Alexsey Predybaylo
 5
     Porter Scott, a Professional Corporation
 6   Carl L. Fessenden, SBN 161494
 7   Matthew W. Gross, SBN 324007
     350 University Ave., Suite 200
 8   Sacramento, California 95825
     TEL: 916.929.1481
 9   FAX: 916.927.3706
     Attorneys for Defendants SACRAMENTO COUNTY, CALIFORNIA
10
11
                                 UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA
13
                                                   )       Case No. 2:19-CV-01243-MCE-CKD
14   Alexsey Predybaylo, an individual,            )
15                                                 )
        Plaintiff                                  )       JOINT STIPULATION TO MODIFY
16                                                 )       THE PRE-TRIAL SCHEDULING
              v.                                   )       ORDER TO CONTINUE FACT
17                                                 )       DISCOVERY AND ORDER
     Sacramento County, California, a              )
18
     county government and the                     )
19      operator of the Sacramento County          )
     Sheriff’s Department and its                  )       Courtroom:     7
20     Correctional Health Services                )
       Division; and                               )       Judge:       The Hon. Morrison C. England
21   Does 1-20,                                    )
22                                                 )
        Defendants.                                )
23                                                 )

24
            Whereas, the Court’s Initial Pretrial Scheduling Order (ECF 4) (“PSO”) set a date of July 1,
25
     2020 for the conclusion of non-expert discovery not later than 365 days from the date the case was
26
     opened and the parties files a Joint Status Report on September 6, 2020 (ECF 11) (“JSR”) that, inter
27
28
                                                       1
                    STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE
                                       FACT DISCOVERY & ORDER
      Case 2:19-cv-01243-MCE-CKD Document 20 Filed 06/01/20 Page 2 of 4


 1   alia, set forth July 1, 2020 as the last day for non-expert discovery (the original complaint having
 2   been filed on July 1, 2019) in compliance with the PTSO;
 3          Whereas, the parties have been diligent in conducting discovery since the filing of the JSR,
 4   but have not been, and will not be, able to complete non-expert discovery because of the: (a) Corona
 5   Virus situation; and (b) counsel for Plaintiff has not been able to meet with Plaintiff or otherwise
 6   communicate effectively with his client since December 9, 2019 (in person, or by phone, email, or
 7   letter) because Plaintiff was transferred from custody at the Wayne Browne Correctional Facility in
 8   Nevada County, California, to the custody of the United States Marshall’s Service and then to the
 9   Federal Bureau of Prisons at El Reno, Oklahoma where Plaintiff has been in lockdown much of the
10   time since late February/early March.
11          Whereas, Counsel for Plaintiff has conducted as much discovery as possible without the
12   direct assistance of his client, but is now unable to complete discovery, either affirmatively or
13   responsively, without multiple hours of personal meetings with Mr. Predybaylo to review
14   documentary and video evidence obtained from discovery to date;
15          Whereas, Counsel for Defendants needs to take the deposition of Plaintiff and complete other
16   affirmative discovery such as supplemental interrogatory answers;
17          Whereas, the continuation of the non-expert discovery deadline for 120 days may impact the
18   date for the designation and completion of expert discovery;
19          Whereas, the parties need additional time for the filing of dispositive motions and pre-trial
20   conference materials, but want to preserve the present trial date.
21          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, by and
22   through their respective counsel of record, that:
23                  1. Non-expert discovery be extended until November 1, 2020;
24                  2. Expert discovery deadline shall be November 1, 2020, and Expert Rebuttal
25   discovery shall be December 1, 2020;
26                  3. Dispositive Motion deadline shall be on January 30, 2021;
27                  4. Final pre-trial conference shall be on March 30, 2021; and
28                  5. Trial shall remain as scheduled for April 26, 2021.
                                                         2
                   STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE
                                      FACT DISCOVERY & ORDER
      Case 2:19-cv-01243-MCE-CKD Document 20 Filed 06/01/20 Page 3 of 4


 1
 2
     Dated: May 22, 2020                                    By:   s/s Patrick Dwyer
 3
                                                                  Patrick Dwyer
 4                                                                Attorney for Plaintiff

 5
 6
 7
     Dated: May 22, 2020                                    By:   s/s Carl Fessendon
 8                                                                Carl L. Fessenden,
                                                                  Porter Scott, a Professional Corp.
 9                                                                Attorneys for Defendants
10
11
12
            Under penalty of perjury, I declare that Mr. Fessendon’s authorization to file this Stipulation
13
     and Proposed Order was obtained prior to filing. Patrick H. Dwyer.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3
                  STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE
                                     FACT DISCOVERY & ORDER
       Case 2:19-cv-01243-MCE-CKD Document 20 Filed 06/01/20 Page 4 of 4


 1                                                    ORDER
 2           Upon review of the Joint Stipulation to Modify the Pre-Trial Scheduling Order To
 3   Continue Fact Discovery and finding Good Cause therefore, the Court hereby orders that the
 4   Initial Pre-Trial Scheduling Order dated July 3, 2019 (ECF 4) be modified as follows:
 5           1. Non-expert discovery is extended until November 1, 2020;
 6           2. The Expert discovery deadline shall be November 1, 2020, and the Expert Rebuttal
 7           discovery deadline shall be December 1, 2020;
 8           3. Plaintiff shall have until November 15, 2020, to file an amended complaint;
 9           4. Dispositive Motion deadline shall be on January 30, 2021;
10           5. The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty (30)
11   days after receiving this Court's ruling on the last filed dispositive motion. The parties are to set
12   forth in their Notice of Trial Readiness, the appropriateness of special procedures, whether this case

13   is related to any other case(s) on file in the Eastern District of California, the prospect for

14   settlement, their estimated trial length, any request for a jury, and their availability for trial. After

15   review of the parties' Joint Notice of Trial Readiness, the Court will issue an order that sets forth

16   new dates for a final pretrial conference and trial.

17
18           IT IS SO ORDERED.

19   Dated: June 1, 2020

20
21
22
23
24
25
26
27
28
                                                            4
                    STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE
                                       FACT DISCOVERY & ORDER
